FORM OF TEMPLETON GLOBAL OPPORTUNITIES TRUST SUB-ADVISORY AGREEMENT THIS SUB-ADVISORY AGREEMENT (“AGREEMENT”) made as of the 14th day of January, 2011, and amended as of May 1, 2014, by and between TEMPLETON INVESTMENT COUNSEL, LLC (“TICL”), a Delaware limited liability company, and TEMPLETON ASSET MANAGEMENT LTD. (“TAML”), a corporation organized under the laws of and based in Singapore. WITNESSETH WHEREAS, TICL, pursuant to an investment management agreement dated as of February 28, 2006, and amended and restated as of May 1, 2014 (“Investment Management Agreement”), has been retained to render investment advisory services to Templeton Global Opportunities Trust (the “Fund”), an investment management company registered with the U.S. Securities and Exchange Commission (the “SEC”) pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, TICL and TAML are each registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and engaged in the business of supplying investment management services, as an independent contractor; and WHEREAS, from time to time, members of the Fund’s portfolio management team will be employed by TAML, and TICL wishes to enter into this Agreement with TAML to enable such persons to perform their responsibilities as members of the Fund’s portfolio management team. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties hereto, intending to be legally bound hereby, mutually agree as follows: 1. APPOINTMENT OF TAML In accordance with and subject to the Investment Management Agreement, TICL hereby appoints TAML to perform portfolio selection services described herein for investment and reinvestment of the Fund’s investment assets, subject to the control and direction of the Fund’s Board of Trustees, for the period and on the terms hereinafter set forth. TAML accepts such appointment and agrees to furnish the services hereinafter set forth for the compensation herein provided. TAML shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized, have no authority to act for or represent the Fund or TICL in any way or otherwise be deemed an agent of the Fund or TICL. 2. OBLIGATIONS OF AND SERVICES TO BE PROVIDED BY TAML (a) TAML shall provide the following services and assume the following obligations with respect to the Fund: IMG # 1291357 v.2 (1) The investment of the assets of the Fund shall at all times be subject to the applicable provisions of the Agreement and Declaration of Trust, the Bylaws, the Registration Statement, the current Prospectus and the Statement of Additional Information of the Fund and shall conform to the investment objectives, policies and restrictions of the Fund as set forth in such documents and as interpreted from time to time by the Board of Trustees of the Fund and by TICL.
